    UNITED STATES DISTRICT COURT
    WESTERN DISTRICT OF NEW YORK
    _____________________________________

    IGDALY ORTA,
                                   Plaintiff,
                                                        DECISION AND ORDER2
    v.
                                                        17-CV-676

    ANDREW M. SAUL, Commissioner of Social
    Security,1
                            Defendant.
    _____________________________________


                 Plaintiff commenced this action on July 21, 2017, arguing that the

Commissioner’s denial of his claim for Social Security benefits was not supported by substantial

evidence. Complaint [1].3 On June 11, 2019, I remanded this matter to the Commissioner for

further administrative proceedings [22]. Judgment was entered on June 12, 2019 [23].

                 Plaintiff’s counsel subsequently filed a motion for an award of attorney’s fees in

the amount of $6,504.51 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412 [24].

The parties then filed a stipulation agreeing that plaintiff’s attorney should receive $6300.00 in

fees and $400.00 in costs. Stipulation [26].

                                           ANALYSIS

                 28 U.S.C. §2412(b) authorizes an award of “reasonable fees and expenses of

attorneys . . . to the prevailing party in any civil action brought by or against the United States or

any agency or any official of the United States acting in his or her official capacity.” By


1
       Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as the defendant in this action. See Fed. R. Civ. P. 25(d).
2
         The parties consented to the jurisdiction of a Magistrate Judge [12].
3
         Bracketed references are to CM/ECF docket entries.
obtaining a remand under the circumstances present in this case, plaintiff is the “prevailing

party” for purposes of the EAJA. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993).

                The fact that the parties have stipulated to an amount, or that the Commissioner

does not oppose the amount of the award sought by plaintiff’s counsel, does not relieve this court

of the obligation to determine whether that amount is reasonable. See Pribek v. Secretary,

Department of Health & Human Services, 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (Elfvin, J.)

(“the determination of a reasonable fee under the EAJA is for the court rather than the parties by

way of stipulation”); Lockwood v. Colvin, 2016 WL 6902341, *1 (D. Conn. 2016) (“[a]lthough

the parties have reached an agreement as to the appropriate award of fees in this matter, the

Court is obligated to review the fee application and determine whether the proposed fee award is

reasonable”).

                A fee award is appropriate “unless the court finds that the position of the United

States was substantially justified or that special circumstances make an award unjust”. 28 U.S.C.

§2412(d)(1)(A). “The burden is on the Government to show that its position was substantially

justified.” Eames v. Bowen, 864 F.2d 251, 252 (2d Cir. 1988). The government has not

attempted to satisfy that burden, nor do I find any “special circumstances” which would make an

award unjust.

                28 U.S.C. §2412(d)(2)(A) states that “attorney fees shall not be awarded in

excess of $125 per hour unless the court determines that an increase in the cost of living or a

special factor, such as the limited availability of qualified attorneys for the proceedings involved,

justifies a higher fee”. The hourly rate may be adjusted to account for inflation as determined by

the Consumer Price Index (“CPI”). See Isaacs v. Astrue, 2009 WL 1748706, *3 (W.D.N.Y.

2009) (Arcara, J.) (“[t]he current statutory cap of $125 per hour took effect in 1996    . . . and the



                                                 -2-
Court may revise it upward to reflect inflation as determined by the Consumer Price Index”).

The stipulation provides plaintiff’s counsel fees at an hourly rate of $192.07.4 This adjustment is

appropriate. Moreover, I find the number of hours devoted to this case, as detailed in counsel’s

Declaration [24-2], to be reasonable. The costs of $400 represent the filing fee paid by counsel

([24-2], ¶7) which may be recovered pursuant to 28 U.S.C. §1920. Therefore, I find no reason to

second guess the fee amount to which the parties have stipulated.

                  Pursuant to the stipulation, the “[f]ees may be paid to Plaintiff’s counsel if

Plaintiff agrees to assign the fees to counsel, and provided the plaintiff owns no debt to the

Federal Government that is subject to offset under the U.S. Treasury Offset Program”. [26], p. 2.

Under the fee arrangement with her attorney, the Law Offices of Kenneth R. Hiller, PLLC [24-

3], plaintiff assigned his right to any fee award to his counsel. “EAJA fees are payable to

litigants and are thus subject to offset where a litigant has outstanding federal debts.” Astrue v.

Ratliff, 560 U.S. 586, 594 (2010). While fee awards under the EAJA are payable to the plaintiff,

the plaintiff has the right to assign the EAJA fee award to his/her lawyer, and where the

Commissioner does not oppose the assignment, it can be honored under the Anti-Assignment

Act. See Kerr v. Commissioner of Social Security, 874 F.3d 926, 937 (6th Cir. 2017) (“[u]nless

the government waives application of the [Anti-Assignment Act] in EAJA cases, fee awards

must be paid to the prevailing party, not to the party’s lawyer”).

                                             CONCLUSION

                  The Stipulation [26] is approved as follows: the court awards plaintiff attorney’s

fees in the amount of $6300.00 and costs in the amount of $400.00 payable to plaintiff's counsel,



4
          See Consumer Price Index (“CPI”) adjustment calculation. [24-1], p. 4. The hourly rate was calculated by
dividing the stipulated fee ($6300.00) by the number of hours (32.8) documented in plaintiff’s fee application [24-
2], pp. 1-3.

                                                        -3-
unless the government declines to waive application of the Anti-Assignment Act, in which case

the award shall be payable to plaintiff, but delivered to plaintiff's counsel.



SO ORDERED.

Dated: September 27, 2019

                                                 /s/ Jeremiah J. McCarthy
                                                 JEREMIAH J. MCCARTHY
                                                 United States Magistrate Judge




                                                  -4-
